If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re TENNY, Minors.                                                 June 23, 2022

                                                                     No. 357942
                                                                     Macomb Circuit Court
                                                                     Family Division
                                                                     LC Nos. 2020-000030-NA
                                                                             2020-000031-NA
                                                                             2020-000032-NA


Before: MARKEY, P.J., and SHAPIRO and PATEL, JJ.

PER CURIAM.

        In this child protective proceeding, respondent-mother appeals by right1 a trial court order
removing the minor children, BT, VT, and ST, from her care and custody and placing them with
their legal father. We find that the issues raised are moot because events that occurred after the
order was entered have rendered it impossible for this Court to grant relief.

                                       I. BACKGROUND

                                       A. PRIOR EVENTS

       The Department of Health and Human Services’ (DHHS) involvement began in 2014
following allegations that the legal father sexually abused VT and BT. An investigation resulted
in criminal charges and a petition to terminate the legal father’s parental rights.2 Respondent was


1
  The lawyer-guardian ad litem (LGAL) and the legal father contend that this Court lacks
jurisdiction under MCR 3.973(H) because the order appealed from did not terminate respondent’s
parental rights. However, MCR 3.993(A) authorizes an appeal as of right from “any order
removing a child from a parent’s care and custody.” The July 8, 2021 order specified that
“[Department of Health and Human Services] shall remove the children from the care of the natural
mother and place with the legal father.” Thus, this Court has jurisdiction over this appeal.
2
 A few weeks before the petition was filed, respondent filed for divorce from the legal father. The
divorce was final in April 2016, but custody issues continue to arise in the domestic matter.


                                                -1-
granted interim legal and physical custody of the children, while the legal father’s visitation was
suspended without objection. Because respondent secured interim full legal and physical custody
in the domestic matter, DHHS withdrew its petition. A jury found the legal father not guilty of all
criminal charges in 2016, at which time he began reunification efforts with the children.

        From 2016 through 2019, there were several referrals to CPS. The children made numerous
allegations of sexual abuse and molestation against the legal father. There were also allegations of
physical abuse and improper supervision against respondent. None of the allegations against the
legal father were substantiated, but the allegations of improper supervision against respondent
were substantiated.

        In January 2020, the LGAL filed a petition for jurisdiction pursuant to MCL 712A.2(b)(1).
The allegations included improper supervision, failure to comply with referrals and
recommendations, failure to follow through on recommendations for the children, and use of
physical discipline. It was also alleged that respondent denied the legal father his right to exercise
his parenting time since November 2019. The parties agreed that DHHS would assume care and
supervision of the children while they remained in respondent’s custody pursuant to the custody
order in the domestic matter.3 Individual parent-agency agreements were established for
respondent and the legal father. The agreements included psychological assessments for the
parents and children, supported parenting time for the legal father, therapy for the parents and
children, and in-home services.

       In May 2021, the trial court expanded the legal father’s parenting time to unsupervised
overnight weekend visitation as provided in the custody order in the domestic matter. And
respondent was ordered to not interfere with the parenting time. The trial court’s involvement was
limited to aiding the children in transitioning to the parenting time schedule established in the
domestic matter. Because respondent’s attorney made statements regarding the children’s
adjustment to visitation that were not reported to the case worker, therapist, or the LGAL, the trial
court ordered that the children be afforded an opportunity to meet with a professional at each
parenting time exchange to address any concerns that the children may have.

        The children completed their first unsupervised overnight weekend visitation with the legal
father in June 2021. The case worker met with the children before they were returned to
respondent. The children did not raise any issues with the visit. However, on the following day,
ST told the therapist that his legal father “did it again.” When the therapist questioned ST further,
ST simply stated that his father did “the same thing as last time.” The therapist reported that ST
did not exhibit any signs of trauma in his follow up visits. A CARE House interview was
conducted. ST made disclosures during the interview that were identical to the 2019 disclosures
that were previously unsubstantiated. Respondent was instructed that the children’s unsupervised
weekend visitation with the legal father would proceed as scheduled from July 2, 2021 to July 6,
2021.




3
    The legal father had supervised parenting time pursuant to the custody order.


                                                 -2-
                            B. MOTION TO CHANGE PLACEMENT

        Respondent failed to bring the children for their scheduled unsupervised weekend visitation
with the legal father in July 2021. On July 6, 2021, the LGAL filed a motion to change placement
of the children to the legal father’s care and custody. A hearing was conducted on July 8, 2021.
Respondent failed to appear for the hearing. However, her current attorney was present and was
afforded an opportunity to cross-examine the therapist and DHHS workers. No witnesses were
called to testify on behalf of respondent. The trial court found that respondent had caused
emotional harm to the children by interfering with the legal father’s parenting time and
reunification efforts. In particular, the trial court concluded that respondent repeatedly coached the
children to make false allegations of sexual abuse that were not corroborated by any evidence. The
trial court released the children to the care and custody of the legal father under the supervision of
DHHS. Respondent was granted supervised visitation.

                                   C. SUBSEQUENT EVENTS

        Because respondent and the children could not be located, on July 13, 2021, the trial court
entered orders to take the children into custody and respondent was placed on absent without legal
permission status. On July 27, 2021, while respondent’s whereabouts were still unknown, her
attorney filed a claim of appeal from the trial court’s July 8, 2021, order changing placement of
the children.

         Respondent was located in Florida on August 1, 2021. The children were taken into police
custody and released to the care and custody of the legal father with DHHS supervision. On
August 12, 2021, the trial court ordered that the children would remain with the legal father under
the care and supervision of DHHS. Respondent’s parenting time was limited to supervised
visitation.

        On September 15, 2021, the trial court placed the children in the custody of the legal father
“consistent with the custody order in [the domestic matter].” The order noted that the legal father
had secured sole physical and legal custody of the children in the domestic matter, that
respondent’s parenting time had been suspended in the domestic matter, and that criminal charges
were pending against respondent because she absconded with the children.4 The order further
stated that the trial court’s jurisdiction was terminated.

       On October 20, 2021, the trial court suspended respondent’s parenting time. Respondent
was ordered to engage in therapy for a minimum of one month. Upon completion of the therapy,
respondent was able to resume her parenting time once weekly by recorded Zoom sessions




4
   Respondent was charged with felony kidnapping pursuant to MCL 750.350a (custodial
interference).



                                                 -3-
 supervised by the therapist. These parenting time conditions were ordered to continue until
completion of the criminal matter,5 at which time objections to the custody order would be
addressed in the domestic matter.

       The register of actions for each of the children includes an October 25, 2021, entry stating
that each case was discharged on September 14, 2021, and that all future hearings should be
scheduled in the domestic matter.

                                             II. ANALYSIS

        Respondent’s appeal focuses on alleged procedural deficiencies and evidentiary errors that
occurred at the July 8, 2021, hearing. Respondent argues that the trial court abused its discretion
ordering that the children be placed with the legal father following the alleged procedurally-
defective hearing. We find this appeal moot.

        “The question of mootness is a threshold issue that a court must address before it reaches
the substantive issues of a case.” In re Tchakarova, 328 Mich App 172, 178; 936 NW2d 863
(2019). “An issue is moot if an event has occurred that renders it impossible for the court, if it
should decide in favor of the party, to grant relief.” City of Jackson v Thompson-McCully Co, LLC,
239 Mich App 482, 493; 608 NW2d 531 (2000) (citation omitted). A moot case “is one which
seeks to get a judgment . . . upon some matter which, when rendered, for any reason, cannot have
any practical legal effect upon a then existing controversy.” People v Richmond, 486 Mich 29, 34-
35, 782 NW2d 187 (2010) (quotation marks and citation omitted). “[R]eviewing a moot question
would be a purposeless proceeding.” Id. at 35 (quotation marks and citation omitted). Thus, as a
general rule, we will not review a moot issue. Id.

        Even if an issue is moot, it is justiciable if the issue is: (1) one of public significance,6 (2)
likely to recur, and (3) likely to evade judicial review. Gleason v Kincaid, 323 Mich App 308, 315;
917 NW2d 685 (2018). However, our appellate courts have declined to apply this exception “when
the party seeking review of an issue on appeal has rendered the issue moot by that party’s own
volitional conduct and the party could have avoided mooting the issue by seeking an appeal.”
Richmond, 486 Mich at 37. That is precisely what happened here. Respondent rendered the issues
moot when she intentionally violated the trial court’s orders7 and absconded with her children to
Florida. Respondent could have obtained judicial review by filing an immediate claim of appeal
pursuant to MCR 3.993(A)(1). But her voluntary actions resulted in a criminal charge, which led
to an award of interim sole legal and physical custody to the legal father in the domestic matter.
Thereafter, the trial court ended its jurisdiction in this case. Now, all of the custody issues are being


5
    As of the date of this opinion, the criminal matter is still pending.
6
  Respondent argues that her procedural due process rights were violated. A due process violation
is an issue of public significance. See In re Tchakarova, 328 Mich App 172, 180-181; 936 NW2d
863 (2019).
7
 This includes the May 25, 2021 order granting the legal father unsupervised parenting time and
directing respondent to “not interfere with the father exercising his parenting time.”



                                                    -4-
addressed in the domestic matter. We decline to address an otherwise moot issue that respondent
rendered moot by her own conduct.8

       Dismissed as moot.



                                                          /s/ Jane E. Markey
                                                          /s/ Douglas B. Shapiro
                                                          /s/ Sima G. Patel




8
 On January 7, 2022, respondent filed a motion to expand the record to include the surveillance
video which was on a thumb drive. This Court granted respondent’s motion on January 20, 2022.
We have reviewed the entire thumb drive and have found no evidence that would persuade this
Court to change its findings or conclusions.


                                              -5-